Appeal by the defendant from a judgment of the Supreme *681Court, Westchester County (Angiolillo, J.), rendered November 14, 2001, convicting him of criminal contempt in the first degree and stalking in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court committed reversible error in permitting the People to elicit evidence of prior bad acts involving the complainant and the defendant is without merit. The evidence was properly admitted as relevant background material to enable the jury to understand the defendant’s relationship with the complainant, to explain the issuance of an order of protection, to establish the defendant’s motive and intent in the commission of the crimes, and to establish the complainant’s state of mind (see People v Alvino, 71 NY2d 233 [1987]; People v Ventimiglia, 52 NY2d 350 [1981]; People v Molineux, 168 NY 264 [1901]; People v Baltimore, 301 AD2d 610 [2003]; People v Lawrence, 297 AD2d 290 [2002]). In light of the Supreme Court’s limiting instruction, the probative value of this evidence outweighed any prejudicial effect (see People v Foy, 176 AD2d 893 [1991]).
The defendant’s remaining contentions are without merit. Smith, J.P., Krausman, Adams and Skelos, JJ., concur.